Exhibit 10.2
WAIVER AND AMENDMENT


THIS WAIVER AND AMENDMENT, dated as of February __, 2007 (the “Amendment”), to
the promissory note (the “Note”) issued by Pure Vanilla eXchange, Inc., a Nevada
corporation (the “Company”) on [date] to [name] (the “Holder”) Capitalized terms
used and not otherwise defined herein that are defined in the Note shall have
the meanings given such terms in the Note.


RECITALS


Subject to the terms and conditions of this Amendment, the Company has
requested, and the Holder has agreed to waive compliance with certain terms of
the Note and all Events of Default; and


Subject to the terms and conditions of this Amendment, the Company has
requested, and the Holder has agreed, to amend the Note to provide for an
extension of the date interest and principal will be due under the Note.


Accordingly, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:


1.  Waiver. 
 
Holder hereby waives compliance by the Company with its obligation to pay
interest on the outstanding principal balance of the Note or any payment of
principal due on or before the date of this Amendment. Each and every failure of
the Company to comply with such obligations is separately waived as of the date
of such failure and none of such failures thereafter constitute an Event of
Default.
 
2. Amendments. The Holder and the Company hereby agree to amend the Note as
follows:
 
(a) The first sentence of Section 1 is stricken and replaced with the following:
 
Maker shall pay principal and accrued interest on the earlier of (i) two
business days after the date on which the Company has raised and reported, in
the aggregate from February 12, 2007 to the date of such report, $20 million of
“Net Financing” (defined below) and (ii) May 15, 2007. For the purposes of this
Note, “Net Financing” means, the gross proceeds received by the Company from the
sale of any of its securities, less any loans that have been outstanding for a
term of less than six months on the date such financing is closed (regardless of
the maturity at the date of issue) that are repaid from the proceeds of the
Financing.


(b) Section 2 of the Note is amended by adding the following after the words,
“amount of principal being pre-paid”:


The terms of prepayment are also governed by Section 6.15 of a Loan Agreement
between the Company and the Holder dated May 12, 2006, which section is
incorporated herein by reference.
 
 
Page 1 of 2

--------------------------------------------------------------------------------

 

3. Miscellaneous.


THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


Except as expressly waived and/or amended hereby, the Note shall remain in full
force and effect in accordance with the terms thereof. The waivers and
amendments herein are limited specifically to the matters set forth above and do
not constitute directly or by implication an amendment or waiver of any other
provision of the Note or of any Event of Default or default which may occur or
may have occurred.


This Amendment may be executed in one or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one Amendment.


 
PURE VANILLA EXCHANGE, INC.
 
HOLDER
           
By:_____________________________
_______________________________
       Steven Yevoli,
[name]
       Chief Executive Officer
 
   


 
 
 
Page 2 of 2

--------------------------------------------------------------------------------

 